    Case 4:20-cv-03709 Document 16-6 Filed on 11/01/20 in TXSD Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

STEVEN HOTZE, M.D.; WENDELL
CHAMPION; HON. STEVE TOTH; and
SHARON HEMPHILL,                                       Case No. 4:20-cv-03709

               Plaintiffs,

               v.

CHRIS HOLLINS, in his official capacity
as Harris County Clerk;

               Defendant.


         [PROPOSED] ORDER GRANTING INTERVENOR-DEFENDANTS’
TEXAS STATE CONFERENCE OF NAACP BRANCHES, COMMON CAUSE TEXAS,
   YEKATERINA SNEZKOVA AND ANDREA CHILTON GREER MOTION TO
                           INTERVENE

       Pending before the Court is Intervenor Defendants’ Texas State Conference of NAACP

Branches, Common Cause Texas, Yekaterina Snezkova, and Andrea Chilton Greer Motion to

Intervene. Having considered the parties’ briefing and any argument on this matter, the Court

finds that the motion should be, and hereby is, GRANTED.



       So ORDERED this _________ day of ______________, 2020.




                                   ________________________________________________
                                   THE HONORABLE ANDREW S. HANEN




                                                 1
